DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 11 recites the limitation "the velocity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12 recites the limitation "the acceleration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Latiolais (U.S. Publication 20040211443) in view of Hisao (JP2001235089A).
Regarding claim 1, Latiolais teaches a method for determining the position of a pig
 a magnetic field source (see fig. 2 (11b)) 
at least one magnetic field sensor (see fig. 2 (13))
a processor configured to receive magnetic field parameters from the at least one magnetic field sensor (see [0033] processing circuits storing data from sensor 14)
wherein the method comprises the steps of: 
establishing a magnetic field representation of the magnetic field
 in-situ measuring at least two magnetic field parameters outside the pipe
 outputting data on the source position of the magnetic field source (see fig. 2 display on 16)
Latiolais above teaches the entire limitation of claim 1 but does not explicitly teaches computing the position of magnetic field source relative to a reference position,…, computing the source position of the magnetic field sourc
Hissao in a relevant art teaches a Pig locator system to detect position and magnitude of a moving pig teaches computing the position of magnetic field source relative to a reference position,…, computing the source position of the magnetic field sourc
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Hissao in Latiolais to gain the advantage of improved pig detection accuracy [Hissao [0038]].       

    PNG
    media_image1.png
    387
    455
    media_image1.png
    Greyscale
                                                  
Latiolais as modified teach the instant invention above:
Regarding claim 2, Latiolais as modified further teaches wherein two or more types of pigs

    PNG
    media_image2.png
    557
    672
    media_image2.png
    Greyscale



Latiolais as modified teach the instant invention above:
Regarding claim 4, Latiolais as modified further wherein the measuring position of the magnetic field sensor
Latiolais as modified teach the instant invention above:
Regarding claim 5, Latiolais as modified further teaches wherein the magnetic field representation of the magnetic field
Latiolais teach the instant invention above except:
Regarding claim 10, Latiolais does not explicitly teach wherein the computed position of the magnetic field source
Hissao in a relevant art teaches a Pig locator system to detect position and magnitude of a moving pig teaches wherein the computed position of the magnetic field source
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Hissao in Latiolais to gain the advantage of improved pig detection accuracy [Hissao [0038]].                                                         
Regarding claim 14, the structure recited is intrinsic to the method recited in claim 1, as disclosed by Latiolais (U.S. Publication 20040211443) in view of Hisao (JP2001235089A) as the recited structure will be used during the normal operation of the method, as discussed above with regard to claim 1.
Latiolais as modified teach the instant invention above:
Regarding claim 15, Latiolais as modified further teaches the system according to claim 14, wherein the processor and the magnetic field sensor.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Latiolais (U.S. Publication 20040211443), Hisao (JP2001235089A) as applied to the rejection of claim 1 above and further in view of Miller (U.S. Publication 20090013806).
Latiolais as modified teach the instant invention above:
Regarding claims 11, 12, Latiolais as modified does not explicitly teach wherein the method further comprises the step of computing the velocity of the magnetic field source
However Miller in a relevant art of a communication system for pipelines teaches wherein the method further comprises the step of computing the velocity of the magnetic field source
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Miller in Latiolais as modified to gain the advantage of enhanced detection capabilities and/or enhanced communication capabilities which may also allow the tracking system to more accurately and precisely locate a stationary and/or moving pig in the pipeline [Miller [0016]].                                                         
Latiolais as modified teach the instant invention above:
Regarding claim 13, Latiolais as modified does not explicitly teach A non-transitory computer readable medium claim 1.
However Miller in a relevant art of a communication system for pipelines teaches A non-transitory computer readable medium 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Miller in Latiolais as modified to gain the advantage of enhanced detection capabilities and/or enhanced communication .                                                         

Allowable Subject Matter
7.	Claim 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Re-claim 6, wherein the step of establishing the magnetic field representation of the magnetic field (-2) provided by the magnetic field source 
arranging the pip
positioning the magnetic field source
measuring at least two magnetic field parameters of the magnetic field
storing the measured magnetic field parameters of the magnetic field
5repeating the preceding steps at least once either with the magnetic field source (- ) moved to at least one subsequent given source position or with the magnetic field sensor; and 
establishing the magnetic field representation of the magnetic field
Re-claim 8, wherein the method further comprises the step of in-situ calibrating the magnetic field parameters measured in-situ outside the pipe
Claims 7 and 9 are also objected over the prior art because of their dependencies.

Examiner Notes
8.	 Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaaf (U.S. Publication 20150081246) discloses a displacement sensor for contactlessly measuring a relative position of a magnetic field source which produces a magnetic field and a magnetic field sensor in relation to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858